DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/09/2021, 12/21/2021, and 02/15/2022 were incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-11 and 14-17 are objected to because of the following informalities:  
In claims 2-11, line 1, “A” should read --The--.
In claims 14-17, line 1, “A” should read --The--.
In claim 1, lines 3, 10, 13, and 20, “-” should be deleted.
In claim 13, lines 3, 11, 14, 22, and  25, “-” should be deleted.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frieze et al. (US 2016/0327490 A1, hereinafter referred to as “Frieze”) in view of Lin et al. (US 2006/0218994 A1, hereinafter referred to as “Lin”) further in view of Seishi (JP 4720646 B2, hereinafter referred to as “Seishi”).
Regarding claim 1, Frieze teaches a cleaning indicator for a washer-disinfector comprising a base, a cover and a soil coupon (para. [0031]: the construction of the surrogate substrate may be of any desired shape. While simple “coupons” are most convenient…A test soil indicator representative of various organic contaminants found on surgical devices for example those evident from surgical procedures; para. [0033]: the actual supposedly cleaned substrate is deemed cleaned sufficiently to be released and forwarded on to the next step of the cleaning and/or disinfection and/or sterilization procedure (as appropriate)), 
the base having a top portion and a bottom portion, the top portion of the base having a recessed area adapted to receive the soil coupon and a bracket at each end thereof for retaining the soil coupon, the bottom portion of the base having at least one grip member adapted to attach the cleaning indicator to a tray of the washer-disinfector (para. [0033]: if the disclosing composition does not reveal any residual surrogate contaminant on the surrogate substrate, the actual supposedly cleaned substrate is deemed cleaned sufficiently to be released and forwarded on to the next step of the cleaning and/or disinfection and/or sterilization procedure (as appropriate); para. [0037]: a hook on the exterior of the case allows the user to attach the case to the washer rack or to be held vertically along the basket or insert side wall; para. [0040]: the lid has a hook for hanging the container on a wash rack or on a basket either of which wash rack or basket may contain an actual substrate that is being cleaned in a simultaneous operation with the surrogate substrate. (Fig. 2 exhibits recesses area); para. [0043]: in a perforated case having a lid, the case further having an inner bracket for engaging a surrogate substrate); the soil coupon having a substrate adapted to fit into the recessed area (Fig. 2 exhibits recesses area) of the base and a soil sample on the substrate (para. [0031]: the construction of the surrogate substrate may be of any desired shape. While simple “coupons” are most convenient…A test soil indicator representative of various organic contaminants found on surgical devices for example those evident from surgical procedures; para. [0040]: the lid has a hook for hanging the container on a wash rack or on a basket either of which wash rack or basket may contain an actual substrate that is being cleaned in a simultaneous operation with the surrogate substrate); (Fig. 2 exhibits recesses area) of the base and the cover is attached to the base (para. [0031]: the construction of the surrogate substrate may be of any desired shape. While simple “coupons” are most convenient…A test soil indicator representative of various organic contaminants found on surgical devices for example those evident from surgical procedures; para. [0040]: the lid has a hook for hanging the container on a wash rack or on a basket either of which wash rack or basket may contain an actual substrate that is being cleaned in a simultaneous operation with the surrogate substrate).
Frieze does not specifically teach that the cover having a top portion and a bottom portion, the cover includes a transparent window adapted to view the soil sample in the base, at least two clips adapted to attach the cover to the base and at least two tabs extending downwardly from the bottom portion of the cover adapted to hold the soil coupon in the base when the cover is attached to the base. 
However, Lin teaches that the cover having a top portion and a bottom portion, the cover includes a transparent window adapted to view the soil sample in the base (para. [0016]: the substrates can be formed of a metal, a polymer or other suitable material such as glass. Preferably, the substrates are transparent; para. [0179]: the substrates 140, 142 and 150 can be transparent, semi-transparent, or opaque, with transparent materials being preferred for easy inspection).
Further, Seishi teaches at least two clips adapted to attach the cover to the base and at least two tabs extending downwardly from the bottom portion of the cover adapted to hold the soil coupon in the base when the cover is attached to the base (page 4, lines 6-8: The fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion 20A, and a raised portion 28A that is raised toward the grip member 12. The raised portion 28A is formed on the end side in the longitudinal inward direction IA of the fastening member 24A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover having a top portion and a bottom portion such as is described in Lin and the at least two tabs extending downwardly from the bottom portion of the cover such as is described in Seishi into Frieze, in order to monitor a cleaning process for a medical instrument (Lin, para. [0015]) and include a grip member that is movable from a storage position to a use position (Seishi, page 2, line 1).
Regarding claim 3, Frieze in view of Lin and Seishi teaches all the limitation of claim 1, in addition, Seishi teaches that the bottom portion of the base includes two grip members, one at each end of the base (page 4, lines: 6-8: The fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bottom portion of the base such as is described in Seishi into the system of Frieze and Lin, in order to include a grip member that is movable from a storage position to a use position (page 2, line 1).
Regarding claim 4, Frieze in view of Lin and Seishi teaches all the limitation of claim 3, in addition, Seishi teaches that the bottom portion of the base further includes at least one downwardly extending leg adapted to seat on the tray of the washer-disinfector (page 4, lines 6-8: the fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion 20A, and a raised portion 28A that is raised toward the grip member 12. The raised portion 28A is formed on the end side in the longitudinal inward direction IA of the fastening member 24A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bottom portion of the base such as is described in Seishi into the system of Frieze and Lin, in order to include a grip member that is movable from a storage position to a use position (page 2, line 1).
Regarding claim 6, Frieze in view of Lin and Seishi teaches all the limitation of claim 1, in addition, Frieze teaches that the cover includes an opening at each end of the cover (para. [0040]: Perforations in the top, bottom, and side walls are shown in one particular shape, but the shape is not of consequence and these perforations may be of any suitable shape and size that does not impede the free flow of cleaning solution in the particular cleaning operation (Figs. 3-4 exhibits that the cover includes perforations)).  
Regarding claim 8, Frieze in view of Lin and Seishi teaches all the limitation of claim 1, in addition, Frieze teaches that the cover includes an opening para. [0040]: perforations in the top, bottom, and side walls are shown in one particular shape, but the shape is not of consequence and these perforations may be of any suitable shape and size that does not impede the free flow of cleaning solution in the particular cleaning operation (Figs. 3-4 exhibits that the cover includes perforations).  
Frieze does not specifically teach the transparent window.
However, Lin teaches the transparent window (para. [0179]: the substrates 140, 142 and 150 can be transparent, semi-transparent, or opaque, with transparent materials being preferred for easy inspection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparent window such as is described in Lin into the system of Frieze and Seishi, in order to monitor a cleaning process for a medical instrument (para. [0015]).
Regarding claim 10, Frieze in view of Lin and Seishi teaches all the limitation of claim 1, in addition, Frieze teaches the cover and the base of the cleaning indicator are constructed and arranged to provide an opening at each side of the cleaning indicator and adapted to receive a cleaning fluid of the washer-disinfector (Fig. 4 exhibits that the cover and the base of the cleaning indicator are constructed and arranged to provide an opening at each side of the cleaning indicator and adapted to receive a cleaning fluid of the washer-disinfector).  
Regarding claim 11, Frieze in view of Lin and Seishi teaches all the limitation of claim 1, in addition, Frieze teaches the cleaning indicator is substantially rectangular in shape (Fig. 4 exhibits that the cleaning indicator is substantially rectangular in shape).  
Regarding claim 12, Frieze in view of Lin and Seishi teaches all the limitation of claim 1, in addition, Frieze teaches comprising the steps of a. attaching the cleaning indicator to a tray of the washer-disinfector by the at least one grip member (par. [0037]: a hook on the exterior of the case allows the user to attach the case to the washer rack or to be held vertically along the basket or insert side wall), b. running a full cycle of the washer- disinfector (para. [0033]: if the disclosing composition does not reveal any residual surrogate contaminant on the surrogate substrate, the actual supposedly cleaned substrate is deemed cleaned sufficiently to be released and forwarded on to the next step of the cleaning and/or disinfection and/or sterilization procedure (as appropriate)), c. removing the cleaning indicator from the washer-disinfector (para. [0044]: on completion of the cleaning operation in Example 2, the coupon is examined for any remaining “red” portions, which are indicative of not having cleaned off the surrogate contaminants), and d. inspecting the cleaning indicator through the transparent window to determine whether the soil sample has been removed from the soil coupon (para. [0044]: on completion of the cleaning operation in Example 2, the coupon is examined for any remaining “red” portions, which are indicative of not having cleaned off the surrogate contaminants).  
Regarding claim 13, Frieze teaches a cleaning indicator for a washer-disinfector comprising a base, a cover and a soil coupon (para. [0031]: the construction of the surrogate substrate may be of any desired shape. While simple “coupons” are most convenient…A test soil indicator representative of various organic contaminants found on surgical devices for example those evident from surgical procedures; para. [0033]: the actual supposedly cleaned substrate is deemed cleaned sufficiently to be released and forwarded on to the next step of the cleaning and/or disinfection and/or sterilization procedure (as appropriate)), 
the base having a top portion and a bottom portion, the top portion of the base having a recessed area adapted to receive the soil coupon and a bracket at each end thereof for retaining the soil coupon, the bottom portion of the base having at least one grip member adapted to attach the cleaning indicator to a tray of the washer-disinfector (para. [0033]: if the disclosing composition does not reveal any residual surrogate contaminant on the surrogate substrate, the actual supposedly cleaned substrate is deemed cleaned sufficiently to be released and forwarded on to the next step of the cleaning and/or disinfection and/or sterilization procedure (as appropriate); para. [0037]: a hook on the exterior of the case allows the user to attach the case to the washer rack or to be held vertically along the basket or insert side wall; para. [0040]: the lid has a hook for hanging the container on a wash rack or on a basket either of which wash rack or basket may contain an actual substrate that is being cleaned in a simultaneous operation with the surrogate substrate. (Fig. 2 exhibits recesses area); para. [0043]: in a perforated case having a lid, the case further having an inner bracket for engaging a surrogate substrate); the soil coupon having a substrate adapted to fit into the recessed area (Fig. 2 exhibits recesses area) of the base and a soil sample on the substrate (para. [0031]: the construction of the surrogate substrate may be of any desired shape. While simple “coupons” are most convenient…A test soil indicator representative of various organic contaminants found on surgical devices for example those evident from surgical procedures; para. [0040]: the lid has a hook for hanging the container on a wash rack or on a basket either of which wash rack or basket may contain an actual substrate that is being cleaned in a simultaneous operation with the surrogate substrate); (Fig. 2 exhibits recesses area) of the base and the cover is attached to the base (para. [0031]: the construction of the surrogate substrate may be of any desired shape. While simple “coupons” are most convenient…A test soil indicator representative of various organic contaminants found on surgical devices for example those evident from surgical procedures; para. [0040]: the lid has a hook for hanging the container on a wash rack or on a basket either of which wash rack or basket may contain an actual substrate that is being cleaned in a simultaneous operation with the surrogate substrate); wherein the cover and the base of the cleaning indicator are constructed and arranged to provide an opening at each side of the cleaning indicator and adapted to receive a cleaning fluid of the washer-disinfector (Fig. 4 exhibits that the cover and the base of the cleaning indicator are constructed and arranged to provide an opening at each side of the cleaning indicator and adapted to receive a cleaning fluid of the washer-disinfector).  
Frieze does not specifically teach that the cover having a top portion and a bottom portion, the cover includes a transparent window adapted to view the soil sample in the base, at least two clips adapted to attach the cover to the base and at least two tabs extending downwardly from the bottom portion of the cover adapted to hold the soil coupon in the base when the cover is attached to the base. 
However, Lin teaches that the cover having a top portion and a bottom portion, the cover includes a transparent window adapted to view the soil sample in the base (para. [0016]: the substrates can be formed of a metal, a polymer or other suitable material such as glass. Preferably, the substrates are transparent; para. [0179]: the substrates 140, 142 and 150 can be transparent, semi-transparent, or opaque, with transparent materials being preferred for easy inspection).  
Further, Seishi teaches at least two clips adapted to attach the cover to the base and at least two tabs extending downwardly from the bottom portion of the cover adapted to hold the soil coupon in the base when the cover is attached to the base (page 4, lines 6-8: the fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion 20A, and a raised portion 28A that is raised toward the grip member 12. The raised portion 28A is formed on the end side in the longitudinal inward direction IA of the fastening member 24A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover having a top portion and a bottom portion such as is described in Lin and the at least two tabs extending downwardly from the bottom portion of the cover such as is described in Seishi into Frieze, in order to monitor a cleaning process for a medical instrument (Lin, para. [0015]) and include a grip member that is movable from a storage position to a use position (Seishi, page 2, line 1).
Regarding claim 17, Frieze in view of Lin and Seishi teaches all the limitation of claim 13, in addition, Frieze teaches that the cover includes an opening at each end of the cover (para. [0040]: perforations in the top, bottom, and side walls are shown in one particular shape, but the shape is not of consequence and these perforations may be of any suitable shape and size that does not impede the free flow of cleaning solution in the particular cleaning operation (Figs. 3-4 exhibits that the cover includes perforations)).  

Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frieze in view of Lin further in view of Seishi further in view of Franciskovich et al. (US 2013/0089922 A1, hereinafter referred to as “Franciskovich”).
Regarding claim 2, Frieze in view of Lin and Seishi teaches all the limitation of claim 1.  Frieze, Lin, and Seishi do not specifically teach that  the recessed area of the base includes at least one deeper recessed area.
 However, Franciskovich teaches that the recessed area of the base includes at least one deeper recessed area (para. [0062]: the first recessed compartment 14 is considerably deeper than is the second recessed compartment 16, in this embodiment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recessed area of the base including at least one deeper recessed area such as is described in Franciskovich into the system of Frieze, Lin, and Seishi, in order to provide sterilization processes and in particular to indicators for sterilization cycles (para. [0002]).
Regarding claim 14, Frieze in view of Lin and Seishi teaches all the limitation of claim 13.  Frieze, Lin, and Seishi do not specifically teach that  the recessed area of the base includes at least one deeper recessed area.
 However, Franciskovich teaches that the recessed area of the base includes at least one deeper recessed area (para. [0062]: the first recessed compartment 14 is considerably deeper than is the second recessed compartment 16, in this embodiment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recessed area of the base including at least one deeper recessed area such as is described in Franciskovich into the system of Frieze, Lin, and Seishi, in order to provide sterilization processes and in particular to indicators for sterilization cycles (para. [0002]).
Regarding claim 15, Frieze in view of Lin, Seishi, and Franciskovich teaches all the limitation of claim 14, in addition, Seishi teaches that the bottom portion of the base further includes at least one downwardly extending leg adapted to seat on the tray of the washer-disinfector (page 4, lines 6-8: the fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion 20A, and a raised portion 28A that is raised toward the grip member 12. The raised portion 28A is formed on the end side in the longitudinal inward direction IA of the fastening member 24A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bottom portion of the base such as is described in Seishi into the system of Frieze, Lin, and Franciskovich, in order to include a grip member that is movable from a storage position to a use position (page 2, line 1).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frieze in view of Lin further in view of Seishi further in view of Baumugaruten (JP 2837378 B2, hereinafter referred to as “Baumugaruten”).
Regarding claim 5, Frieze in view of Lin and Seishi teaches all the limitation of claim 4, in addition, Seishi teaches each grip member comprises two legs and each leg page 4, lines 6-8: the fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion 20A, and a raised portion 28A that is raised toward the grip member 12. The raised portion 28A is formed on the end side in the longitudinal inward
direction IA of the fastening member 24A).  
Frieze, Lin, and Seishi do not specifically teach having groove area.
However, Baumugaruten teaches having groove area (page 3, lines 48-50: it is possible to easily introduce the tubular sleeve into the notch of the grip member. Moreover, the notch has one vertical groove on the side of the peripheral wall facing the perforated part, in which the holding leg piece of the spring member is inserted; page 4, lines 36-37: a side guide groove extending in the direction of the operation stroke of the operating member is provided on the operating member, and the side guide groove is provided on a side wall adjacent to the sleeve in parallel to the side guide groove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove area such as is described in Baumugaruten into the system of Frieze, Lin, and Seishi, in order to improve a grip fixing mechanism (Abstract).
Regarding claim 7, Frieze in view of Lin, Seishi, and Baumugaruten teaches all the limitation of claim 5, in addition, Frieze teaches that the cover includes an opening at each end of the cover (para. [0040]: perforations in the top, bottom, and side walls are shown in one particular shape, but the shape is not of consequence and these perforations may be of any suitable shape and size that does not impede the free flow of cleaning solution in the particular cleaning operation (Figs. 3-4 exhibits that the cover includes perforations)).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frieze in view of Lin further in view of Seishi further in view of Eppich (DE 2744938 A1, hereinafter referred to as “Eppich”).
Regarding claim 9, Frieze in view of Lin and Seishi teaches all the limitation of claim 1.  Frieze, Lin, and Seishi do not specifically teach that the bottom portion of the base includes at least one rib.
However, Eppich teaches that the bottom portion of the base includes at least one rib (page 3, lines 4-7: these components can be used for toys, graphic displays and structural models or the like can be used, each structural element having a base with a surface and having a plurality of parallel pairs of ribs derived from protrude from the base surface. Each pair of ribs consists of first and second parallel ribs that extend longitudinally extend along the base surface and which are spaced apart in the transverse direction, creating a first groove between these ribs is formed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bottom portion of the base such as is described in Eppich into the system of Frieze, Lin, and Seishi, in order to include a plurality of rib pairs protruding from a surface of a base (Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frieze in view of Lin further in view of Seishi further in view of Franciskovich further in view of Baumugaruten (JP 2837378 B2, hereinafter referred to as “Baumugaruten”).
Regarding claim 16, Frieze in view of Lin, Seishi, and Franciskovich teaches all the limitation of claim 15, in addition, Seishi teaches each grip member comprises two legs and each leg page 4, lines 6-8: the fastening member 24A includes a leg portion 26A that is inserted into an insertion hole 21A formed in the attached portion 20A, and a raised portion 28A that is raised toward the grip member 12. The raised portion 28A is formed on the end side in the longitudinal inward direction IA of the fastening member 24A).  
Frieze, Lin, Seishi, and Franciskovich do not specifically teach having groove area.
However, Baumugaruten teaches having groove area (page 3, lines 48-50: It is possible to easily introduce the tubular sleeve into the notch of the grip member. Moreover, the notch has one vertical groove on the side of the peripheral wall facing the perforated part, in which the holding leg piece of the spring member is inserted; page 4, lines 36-37: a side guide groove extending in the direction of the operation stroke of the operating member is provided on the operating member, and the side guide groove is provided on a side wall adjacent to the sleeve in parallel to the side guide groove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove area such as is described in Baumugaruten into the system of Frieze, Lin, Seishi, and Franciskovic, in order to improve a grip fixing mechanism (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858           

/LEE E RODAK/Primary Examiner, Art Unit 2858